NO. 12-21-00088-CR
                              IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


EX PARTE:                                                 §
EDWARD COLEMAN, JR.,                                      §       ORIGINAL PROCEEDING
RELATOR                                                   §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Edward Coleman, Jr., acting pro se, filed an application for writ of habeas corpus with
this Court, in which he contends his right to a speedy trial has been violated in trial court cause
number 2021-0035, currently pending in the trial court. 1
        The Texas Government Code provides as follows:


        Concurrently with the supreme court, the court of appeals of a court of appeals district in which a
        person is restrained in his liberty, or a justice of the court of appeals, may issue a writ of habeas
        corpus when it appears that the restraint of liberty is by virtue of an order, process, or commitment
        issued by a court or judge because of the violation of an order, judgment, or decree previously
        made, rendered, or entered by the court or judge in a civil case.


TEX. GOV’T CODE ANN. § 22.221(d) (West Supp. 2020). Thus, the original jurisdiction of courts
of appeals to issue a writ of habeas corpus is limited to those cases in which a person’s liberty is
restrained because the person violated an order, judgment, or decree entered in a civil case. Id.
Consequently, courts of appeals do not have original habeas corpus jurisdiction in criminal law
matters. In re Ayers, 515 S.W.3d 356 (Tex. App.–Houston [14th Dist.] 2016, orig. proceeding).
Because Relator seeks habeas relief in a criminal proceeding, we are without jurisdiction to
consider his application. Accordingly, we dismiss his application for want of jurisdiction. See
Ex parte Sampson, No. 12-17-00227-CR, 2017 WL 3225061 (Tex. App.—Tyler July 31, 2017,

        1
          Respondent is the Honorable Robert K. Inselmann, Jr., Judge of the 217th District Court in Angelina
County, Texas. The State of Texas is the Real Party in Interest.
orig. proceeding) (mem. op., not designated for publication) (per curiam); see also In re Baugh,
No. 12–09–00122–CR, 2009 WL 1687630 (Tex. App.–Tyler June 17, 2009, orig. proceeding)
(mem. op., not designated for publication) (per curiam).
Opinion delivered June 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             JUNE 30, 2021

                                        NO. 12-21-00088-CR



                                   EDWARD COLEMAN, JR.,
                                         Relator
                                           V.

                            HON. ROBERT K. INSELMANN, JR.,
                                      Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the application for writ of habeas corpus filed
by Edward Coleman, Jr.; who is the relator in appellate cause number 12-21-00088-CR and the
defendant in trial court cause number 2021-0035, pending on the docket of the 217th Judicial
District Court of Angelina County, Texas. Said application for writ of habeas corpus having
been filed herein on June 11, 2021, and the same having been duly considered, because it is the
opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said application for writ of habeas corpus be, and the same is, hereby
dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                     3